     Case: 1:19-op-45769-DAP Doc #: 28 Filed: 09/03/19 1 of 1. PageID #: 1119



                                    UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      City of Slidell v. Purdue Pharma LP, et al.,                              )
              E.D. Louisiana, C.A. No. 2:19-11771                               )          MDL No. 2804


             ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Slidell) on August 7, 2019. Prior to
expiration of that order’s 7-day stay of transmittal, plaintiff in Slidell filed a notice of opposition to
the proposed transfer. Plaintiff subsequently failed to file the required motion and brief to vacate
the conditional transfer order.

        IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-106" filed on August 7, 2019, is LIFTED insofar as it relates to this action. The
action is transferred to the Northern District of Ohio for inclusion in the coordinated or consolidated
pretrial proceedings under 28 U.S.C. § 1407 being conducted by the Honorable Dan A. Polster.


                                                                      FOR THE PANEL:



                                                                      John Nichols
                                                                      Clerk of the Panel




          I hereby certify that this instrument is a true and correct copy of
          the original on file in my office. Attest: Sandy Opacich, Clerk
          U.S. District Court, Northern District of Ohio
          By: /s/Robert Pitts
          Deputy Clerk
